DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0052884 issued to Gordon in view of US 2019/0013274 issued to Sunshine et al., KR 101596239 issued to Park, US 2016/0166101 issued to Kinsey, and US 2004/0170800 issued to Richards.  
Gordon discloses a fabric having a 3/1 or 4/1 twill weave construction with a satin face (abstract and sections [0001], [0014], and [0015]).  Said fabric is suitable for use a draperies or curtains (section [0001]).   The 4/1 twill weave with a satin face (i.e., a 4/1 satin weave) comprises 4 warp yarns passing over a weft yarn to create a float prior to passing under 1 weft (sections [0004] and [0044] and Figure 2).  In a fabric having like warp and weft yarns, a 4/1 satin weave will necessarily have 80% of warp yarns on the front face and 80% of weft yarns on the back face (Figure 2).  Figures 2 and 3 show a fabric comprising a single weft set and a single warp set.
The fabric may comprise yarns of polyester, in particular fire retardant polyester (sections [0019] and [0031]).  The fabric may treated (i.e., topically coated) to provide pilling resistance, soil release, fire retardancy, or other properties (sections [0033], [0037], and [0039]).  In particular, when the fabric is employed for drapes, fire retardancy is desired (section [0054]).  
Thus, Gordon teaches the invention of claims 1-5, 7, 9, 12-15, and 20, with the exceptions (a) the weft yarns are black yarns and (b) a light excluding coating comprising at least one black acrylic layer on the backside of the fabric (i.e., side comprising the black weft yarns).
Regarding exception (a), Gordon teaches it is known to design drapery fabric to be opaque to block outside light (section [0002]).  However, the reference is silent on how to achieve said opaqueness.  It is a known fact of physics, that dark colors, especially black, provide light absorption.  Specifically, black is actually the absence of color due to the total absorption of visible light.  This is evidenced by the Sunshine reference, which teaches a fabric formed of opaque yarns, such as white or black yarns, in order to provide light blocking properties (section [0071]).  
Looking to the prior art for more information on how to render a drapery fabric suitable for use as a blackout drape, Park teaches a blackout blind or curtain comprising a two layer fabric comprising a twill or warp satin weave fabric having over 50% of one surface of the fabric comprising warp yarn floats and having black weft yarn floats exposed on the back face of one layer (Abstract and Description of Embodiments, 4th and 8th paragraphs).  The black weft yarns absorb light to provide a blackout curtain (Technical Field and page 6, 2nd paragraph).  Additionally, Kinsey discloses a window shield comprising a decorative layer and a functional layer, wherein the functional layer comprises black weft threads for blocking light (abstract and section [0007]).  The black threads serve as a black body, which absorbs heat and sunlight from the environment (section [0019]).  Hence, both Park and Kinsey teach it is known in the art to employ black yarns only in the weft direction of a woven fabric in order to provide light blocking properties.
Thus, Sunshine, Park, and Kinsey teach it is well known in the art to employ black yarns in fabrics in order to provide light blocking properties.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ black (i.e., inherently opaque and light absorbing due to the color black) yarns, as taught by Sunshine, in the weft direction, as taught by Park and Kinsey, in the drape fabric of Gordon in order to provide a blackout fabric that will absorb light and heat.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exception (a) is rejected as being obvious over the cited prior art.  
Regarding exception (b), as noted above, Gordon teaches it is known to design drapery fabric to be opaque to block outside light (section [0002]).  However, the reference is silent on how to achieve said opaqueness.  Looking to the prior art for suggestions on how to render a drapery fabric suitable for use as a blackout drape, Richards teaches it is known in the art to fabricate blackout draperies by coating a drapery fabric with an acrylic latex coat that has been mixed with a black or otherwise opaque or darkening to provide a substantially light impermeably barrier for the drapery fabric (sections [0004] and [0009]).  Richards also teaches it is known to employ more than one latex layer if the dark colored latex layer is objectionable aesthetically, wherein the second layer is white or colored to hide said dark colored layer (section [0009]).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply at least one acrylic latex coating comprising a black pigment and an optional second latex layer, as is known in the art and evidenced by Richards, in the drapery fabric of Gordon in order to provide a blackout drapery fabric that includes a barrier to light.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exception (b) and claims 1-5, 7, 9, 12-15, and 20 are rejected as being obvious over the cited prior art.  
Regarding claim 8, Richards teaches it is known in the art to incorporate a fire retardant into the acrylic latex coating to render the light blocking coating fire retardant.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a fire retardant to the acrylic latex coating, as is known in the art and evidenced by Richards, in the drapery fabric of Gordon in order to provide a blackout drapery fabric that is fire retardant.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 8 is rejected as being obvious over the cited prior art.  
Regarding claims 10 and 17, Richards teaches the acrylic latex coating may be flocked when said latex is uncured, wherein curing of the latex the flock fibers are permanently coupled thereto (section [0043]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to flock the acrylic latex coating as suggested by Richards in the drapery fabric of Gordon in order to provide a blackout drapery fabric having a soft hand and decorative plush finish.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 10 and 17 are rejected as being obvious over the cited prior art.  
Regarding claim 16, while the cited prior art fails to teach calendering the latex coated fabric, such calendering processes are well known in the art of textiles.  Specifically, calendering operations are conventional textile finishing operations that encompasses passing fabrics and fabric laminates though a nip of heated rollers, wherein said operation can produce a smooth surface and uniform thickness of said fabric or fabric laminate. Applicant is hereby given Official Notice of this fact.  [The examiner notes that the facts asserted to be common and well-known are capable of instant and unquestionable demonstration as being well-known.  To adequately traverse such a finding, applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.]  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calender the coated fabric of the prior art since said method is well known in the art as a successful means of producing a smooth surface and uniform thickness for fabric laminates.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 16 is rejected as being obvious over the cited prior art.  
Regarding claim 18, while Richards fails to teach the flocked fibers are applied to the acrylic latex via an electrostatic flocking method, it would have been obvious to do so.  Specifically, electrostatic flocking is a well-known and conventional means of flocking fibers onto a substrate, wherein said flock fibers are oriented substantially perpendicular to said substrate.  Applicant is hereby given Official Notice of this fact.  [The examiner notes that the facts asserted to be common and well-known are capable of instant and unquestionable demonstration as being well-known.  To adequately traverse such a finding, applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.]  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to flock the fibers of Richards onto the Gordon drapery fabric via an electrostatic method since said method is well known in the art as a successful means of producing a flocked surface.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 18 is rejected as being obvious over the cited prior art.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0052884 issued to Gordon in view of US 2019/0013274 issued to Sunshine et al., KR 101596239 issued to Park, US 2016/0166101 issued to Kinsey, and US 2004/0170800 issued to Richards, as applied to claims 1 and 13 above, and in further view of “Satin Weave,” Introductory Textile Science by Joseph.
Regarding claim 6, while the Gordon reference teaches “a twill weave with a satin face,” Figures 2 and 3 of Gordon clearly show a 4/1 and 3/1 twill weave.  Applicant’s limitation of claim 6, wherein each pair of adjacent warp yarns pass under only non-adjacent weft yarns, basically limits the claimed invention to a satin weave, which differs from a twill weave in that adjacent parallel yarns do not come into contact with one another at a point of interlacing.  Note twill weaves do have such adjacent yarns coming into contact, which produces the characteristic diagonal pattern of a twill weave.  See Joseph, which teaches the following:
Satin fabrics are characterized by long floats on the face of the fabric (Fig. 22.26). These floats are caught under cross yarns at intersections as far apart as possible for the particular construction. At no time do adjacent parallel yarns come in contact with one another at a point of interlacing. This reduces the possibility of a diagonal effect occurring on the face of the fabric…. The long floats of the satin weave create a shiny surface and tend to reflect light easily.

Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon’s “twill weave with a satin face” to an actual satin weave in order to eliminate the diagonal pattern and to provide a smoother satin face that reflects light easily.  Such a modification would have yielded predictable results to the skilled artisan. Therefore, claim 6 is rejected as being obvious over the cited art.
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0052884 issued to Gordon in view of US 2019/0013274 issued to Sunshine et al., KR 101596239 issued to Park, US 2016/0166101 issued to Kinsey, and US 2004/0170800 issued to Richards, as applied to claims 1 and 13 above, and in further view of US 2010/0282419 issued to Ligas, Sr. 
While Gordon teaches the drapery fabric may be treated to provide soil resistance and other properties, the reference fails to explicitly teach treating the fabric with a water repellent agent.  However, such water repellent treatments are well known in the art of blackout draperies.  For example, Ligas teaches it is known to treat the backside (i.e., second surface) of such draperies with a water repellent resin (section [0003]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat the drapery fabric of Gordon with a water repellent agent on the back face thereof, as taught by Ligas, prior to coating the light barrier latex coating in order to provide a blackout fabric that is water repellent.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 11 and 19 are rejected as being obvious over the cited prior art.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        September 28, 2020